DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 2, Figure 3, Claims 1-6, 8-9, and 12-16 in the reply filed on 05/04/2022 is acknowledged.  The traversal is on the ground(s) that all the species have the same inventive concept and have unity.  This is not found persuasive because the different species have different structural arrangements which makes them lack unity. Specifically, the control device positioning, the presence and positioning of electromagnetic shielding member, and the isolation device, are key part of the inventions and are different in the different species, thus causing them not to have unity. The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration as being directed to nonelected species. Specifically, claim 12 is directed to a shielding member that separates the magnets. This limitation appears to be shown in nonelected figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (US 2003/0217668) in view of Qu (US 2019/0366853).
In re claim 1, Fiske, in figures 1-11, discloses a support device, comprising: a support platform (53); a base (58) disposed opposite to the support platform; and a plurality of magnetic levitation structures (55,56), each of the magnetic levitation structures comprising magnets disposed oppositely (59), in each of the magnetic levitation structures, one of the and the magnet is disposed on the support platform, and the other is disposed on the base (as seen in the figures), wherein the plurality of magnetic levitation structures are arranged to operate independently of each other without interference, and a repulsive force between the and the magnet of each of the magnetic levitation structures is set to be adjustable (independent operation and adjustability are inherent to the shown structure in order to provide proper stability control for the platform, see paragraph 70 discussing the control). Fiske does not clearly discuss superconductivity in the device. Qu however teaches that it is known in the art to use superconducting magnets (5,7) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the magnet/coil structure of Fiske superconducting as taught by Qu in order to increase field strength.
In re claim 2, although not explicitly disclosed, controlling and adjusting temperature of superconductors is an inherent part of the control system shown in figure 1 since all known superconductors require cooling and thus temperature control and adjustment to be at optimal operating temperature.
In re claim 4, Qu teaches that the superconductor (5,7) is disclosed on the support platform and the magnet (8) is disposed on the base.
In re claims 13-14, Fiske modified by Qu discloses several (including two and three) superconducting magnetic levitation structures (see figures 5-9 in Fiske showing several structures).
In re claim 15, the prior art does not explicitly disclose YBCO. However, YBCO is a well known superconductive material for one of ordinary skill in the art. Thus it would have been obvious to have chosen YBCO or any other well known superconductive materials to make the superconductive structure since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In re claim 16, the prior art discloses a support platform but does not teach positioning a display device on the support platform. It would have been obvious to one having ordinary skill in the art to have used the platform to position a display device on the claimed surface, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (US 2003/0217668) in view of Qu (US 2019/0366853) and Kwon (US 8505463).
In re claim 3, the Fiske/Qu does not explicitly discuss the magnet being electromagnet. Kwon teaches that it is known to use electromagnets (124) for levitation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used electromagnets as taught by Kwon in the device of Fiske/Qu in order to provide increased force adjustment capability for the device (see line 45 of column 5).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (US 2003/0217668) in view of Qu (US 2019/0366853) and Honein et al. (US 9508478).
In re claim 5, Fiske/Qu discloses the claimed invention except for the shielding layer. Honein however teaches that it is known in the art to position a shielding layer (27) and superconductor (11) inside a mounting layer (23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a shield as taught by Honein in the device of Fiske/Qu and have positioned the superconductor inside the mounting layer in order to provide magnetic shielding and additional environmental protection for the superconductor.
Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837